Citation Nr: 1012997	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan that granted the Veteran's claim of 
entitlement to service connection for PTSD with an 
evaluation of 50 percent.  The Veteran perfected a timely 
appeal of this determination to the Board.

In October 2007, the Veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The Veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The Board issued a decision in December 2007 in which it 
denied an initial rating in excess of 50 percent for PTSD.  
The Veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a March 
2009 Joint Motion for Remand (Joint Motion) the Court 
vacated the Board decision and issued an April 2009 Order 
remanding the case to the Board for further adjudication and 
issuance of a new decision.


FINDING OF FACT

Since the grant of service connection the Veteran has 
exhibited such symptoms as hypervigilance, flashbacks, 
nightmares, impaired impulse control, a danger of hurting 
others, suicidal ideation, social avoidance, irritability, 
some inattention to grooming, near continuous depression, 
difficulty in establishing and maintaining social 
relationships and inability to function in a work 
environment, due to PTSD.  




CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding 
whether "staged" ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  Since the Veteran is being granted an increased 
rating back to the date of service connection, staged 
ratings are inappropriate here.

A 50 percent rating is warranted for PTSD if it is 
productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Background and Recitation of Evidence

A February 2005 rating decision granted the Veteran service 
connection for PTSD, and assigned an initial rating of 50 
percent, effective from November 22, 2004.  The Veteran 
seeks an initial rating in excess of 50 percent. 

In the instant case, the Veteran was given a private 
psychological evaluation in September 2004.  On examination, 
the following was noted: the Veteran was appropriately 
groomed for all of his psychosocial assessment sessions; 
initially, he appeared merely compliant and denied any 
problems associated with combat stress; he was oriented to 
time, place, person, and situation; his immediate memory was 
fair to intact, as was his recent memory; there was some 
intermittent difficulty with recall dating back to Vietnam; 
his mood and affect reflected moderate depression and 
underlying irritability; he was average in intelligence and 
experiencing little or no perceptual problems; there were 
some difficulties with flashbacks; the Veteran could be 
described as insightful with fairly good judgment; and he 
presented with no suicidal and/or homicidal ideation.  The 
following was also noted: that the Veteran admitted to 
experiencing intrusive, distressing thoughts or images 
dating back to Vietnam on a daily basis, with distressing 
dreams associated with his wartime stressors; that the 
Veteran described minimal support systems and preferred to 
be left alone, with his working relationship with his 
brother mild to moderately supportive; that he enjoyed 
snowmobiling and weekend drinking/socializing; and that he 
admitted to a total inability to feel love related emotions.  
The examiner noted that the Veteran has been unable to 
maintain any employment for more than four years and may 
have had between twelve and twenty different jobs.  The 
Veteran described an inconsistent and unstable work history.  
For the previous two years he has been working with his 
brother in the construction business.  The Veteran was 
diagnosed as having PTSD, chronic and severe, and he was 
given a global assessment of functioning (GAF) score of 47.

The Veteran was afforded a VA mental health examination in 
January 2005.  The examiner noted that the September 2004 
private psychological examination report was reviewed.  At 
the time of examination, the Veteran stated the following: 
that he had been in a relationship with a woman since July 
2004 and got along with her well; that he had several 
friends, but none of them were close friends; that, on a 
typical day, he and his brother would mop and shovel snow in 
the early morning hours, after which they would work doing 
odd jobs for a customer who owned several apartment 
buildings; that he went out to eat on Friday night and would 
stay for music and dancing; that he went out with his 
girlfriend, friends, or sometimes alone; and that he had 
bouts of heavy drinking.  On mental status examination, the 
following was noted: the Veteran was dressed in casual, 
seasonal clothing in good repair; he was well-groomed and 
there was evidence of good personal hygiene habits; he 
reported being independent in all activities of daily 
living; he related to the examiner in a cooperative manner, 
with good eye contact; the Veteran's mood was euthymic; he 
denied feeling depressed, although it was noted that he 
became tearful when the topic of Vietnam was discussed; his 
affect was appropriate to mood, although he attempted to 
disguise and hide tearfulness from the examiner; the 
Veteran's behavior was appropriate to the interview setting; 
he responded to questions in a rational, coherent, and 
organized manner; there was no evidence of any obsession, 
compulsions, or phobias; there was no evidence of any 
delusion, hallucinations, psychotic symptoms, or thought 
disorders; his ability to communicate was not impaired; he 
denied any current suicidal ideation or intent, but admitted 
to passive suicidal thoughts without intent by history; he 
admitted to having angry thoughts on occasion, but denied 
any homicidal ideation or intent; he stated that he had not 
been involved in physical aggressiveness or physical 
altercations since the early 1970s; he was alert and 
oriented in all spheres; he noted some benign decline in 
short term memory recall, which was not unusual for 
individuals his age; his memory functioning for immediate, 
recent and remote events as quite adequate for purposes of 
the examination; his rate and volume of speech was normal; 
his insight into his PTSD was limited, but getting better 
through counseling; and the Veteran described long term 
sleep problems, indicating that he usually get between 4 and 
6 hours of sleep a night, but that he was sometimes afraid 
to go to sleep because of the dreams.  The Veteran reported 
he had an unstable work history, having as many as fifteen 
to twenty jobs since returning from Vietnam. The Veteran 
stated that he would eventually get tired of dealing with 
the company policies or supervisors' action and get fed up 
and leave.  He stated that everything agitates him and he 
feels trapped in jobs.  His current income is limited to an 
earned salary.  

The VA examiner made the following conclusions: the Veteran 
continued to re-experience his combat in the form of 
recurrent, intrusive, distressing recollections on a daily 
basis; he experienced distressing dreams, estimating their 
frequency as three or four times a month; there was evidence 
of persistent avoidance of stimuli associated with his 
trauma and emotional numbing; the Veteran made efforts to 
avoid thoughts and feelings about Vietnam, and avoided 
activities, places or people that would arouse such 
recollections; there was evidence of diminished interest and 
participation in significant activities such as social 
activities and snowmobiling; he reported emotional numbing 
and detachment from others; he expressed concern that he was 
unable to have loving feelings towards his current 
girlfriend; and there was evidence of symptoms of increased 
arousal in the form of a long term sleep disorder and 
hypervigilance.  The Veteran was diagnosed as having chronic 
PTSD and was given a GAF score of 55, with the examiner 
opining that the Veteran had moderate symptoms of PTSD with 
some impairment in social and occupational functioning.

The Veteran's 2003 and 2004 income tax returns show income 
from self-employment of $1,751 and $2,202.  

At his January 2006 RO hearing, the Veteran testified that 
he had flashbacks, mostly in dreams, that he did not sleep 
well, that a lot of people that would have said that they 
were his friends, but that nobody was really close with him, 
and that he thought about suicide from time to time.  The 
Veteran testified to having many jobs since service and that 
after so long, he just could not stand it at any particular 
job.  He also testified that there were occasions where he 
does not finish his tasks and that sometimes he would have 
confrontations where he would just walk away and walk off 
the job, because he would get so fed up.  

The Veteran underwent a private mental examination in June 
2006.  At the time of examination, the Veteran denied being 
suicidal, although he did mention that there were plenty of 
days he just did not feel like doing anything, and he 
mentioned that he could see how people could kill themselves 
out of hopelessness, but he was not personally going to 
consider that.  He also stated that he had chronic anger 
management issues, but that these were mostly thoughts, 
never actions, against other people, that, when provoked, he 
tended to walk away and wanted to be by himself, and that he 
was by himself or with his brother during work hours and had 
a girlfriend, but that otherwise he had few friends in the 
area and preferred to do things alone.  On mental status 
examination, the following was noted: the Veteran was 
conversational, forthcoming with answers, and seemed to give 
a good, accurate history; his appearance was neat; his 
manner was suspicious and defensive; his speech was 
appropriate and slowed; he was oriented to time, place and 
person; his memory function was normal; his affect was flat 
and blunted; his motor activity was relaxed and at ease; his 
judgment was fair; he did not give evidence of any 
disorganized thinking, hallucinations or delusions; he 
showed minimal depressive symptoms on testing, and he mainly 
reported symptoms of slight guilt, major anhedonia, minor 
concentration problems, irritability, or tiredness or 
fatigue; he reported a numbing feeling; and he disclaimed 
suicidal thoughts, but did admit to feeling that he wanted 
to hurt other people, with no specific plans or specific 
individual, or, more accurately, he did not like being 
around people and said that he got fed up with people and 
preferred to be with just a few other people.  The examiner 
opined that the Veteran met the criteria for PTSD and 
continued depression, and that he did not know if he felt 
sad or not, he just felt numb, had a very restricted affect, 
and could describe anger, but was basically not handing his 
anger in a violent way.  The Veteran was recommended for 
individual counseling.

The Veteran's counseling progress notes from June 2006 to 
October 2006 are of record.  In June 2006, it was noted that 
the Veteran expressed that he had a desire to harm people 
but no one in particular and that this was a common anger 
management problem he had had for many hears, that he denied 
feeling suicidal, and that he seemed to meet the criteria 
for major recurrent depression along with PTSD.

In July 2006, the following was noted: the Veteran continued 
to state that he felt numb and did not really score high on 
depression; his main features were that there was numbing 
and a great amount of anhedonia; affect was rather flat, but 
he was starting to open up regarding his feelings; he 
presented a somewhat elevate risk for an effective suicide 
in that his anhedonia and empty feelings were not controlled 
by any mediation and his statements that nothing interested 
him along with a statement that "one fine day my life will 
end and it will all be over" was spoken; he relied on his 
girlfriend for emotional support and continued to say that 
she was a very good influence in his life; he denied wanting 
to effect a suicide but did say that he was often angry with 
other people; and his anger lived in his head mostly, and he 
said that he was too old to get into fights anymore, so he 
did not want to do that.

At a second counseling session in July 2006, it was noted 
that the Veteran did not admit to feeling suicidal or 
homicidal, and described feeling chronic alienation from 
others and irritation from others for their actions.

The Veteran also submitted a July 2006 statement from his 
brother.  In the letter, the Veteran's brother indicated the 
following: that he had known his brother for 55 years and 
had worked side by side with him for the last 3 years; that 
he had noticed mood swings from pleasant and agreeable to 
cold, dark, and glaring silence; that these mood swings were 
obvious and affected his ability to function in a group, he 
had a cold sense toward new ideas and people; that he had an 
inability to hold a job for any length of time, and, after 
working with him, he saw that this was partially attributed 
to the moods of depression; that he talked about being able 
to kill someone who would upset him; and that the Veteran 
tried very hard to function normally in interaction with 
people.

In August 2006, the following was noted: that the Veteran 
was not suicidal or homicidal, nor did he have any 
indication that he would act on any of his anger; that he 
admitted to angry feelings, and he and the counselor laughed 
about some individual thoughts that would land anyone in 
jail, but that this was strictly and abstract thought with 
no concrete plan; that the Veteran continued to carry a 
diagnosis of depression but without suicidal or homicidal 
ideation; that there had been no change in sleeping pattern 
and affect was very flat and blunted; and that GAF continued 
at 43.

In a second August 2006 session, the following was noted: 
that there was an undercurrent of unresolved anger and rage 
just below the Veteran's surface; that he was able to 
contain it and when dealing with people who made him very 
angry, such as his boss; that some of the Veteran's tactics 
included removing himself from the situation, and he did not 
own firearms because he felt that he would have used one by 
now on somebody; and that he continued to have flat affect 
and rather blunted with exceptions of some more animated 
discussion once in a while.

In September 2006, the following was noted: that the 
Veteran's affect continued to be flat, showing some signs 
and symptoms of PTSD such as interrupted sleep pattern and 
irritability, and he still described feelings of alienation 
and emptiness; that he had been with his girlfriend for two 
years and they seemed very close; that he did not seem to be 
a great homicide or suicide risk; that he described chronic 
feelings of emptiness, which heighten his risk for suicide 
but that he did not display any of the other features that 
would lead the examiner to believe that suicide was 
imminent.

In October 2006, it was noted that he Veteran continued to 
be depressed and flat of affect, that the Veteran seemed to 
be about the same as ever, that he did not express any overt 
suicidal plans but the examiner believed he still presented 
a fairly moderate risk for suicide, but that what was 
stopping him was the fact that he was looking foreword to 
going south with his girlfriend and was not having any major 
conflicts anywhere in his life at that time.

In a second October 2006 session, the following was noted: 
that the Veteran continued to have flattened affect, daily 
intrusive thoughts, frequent sleep disorders, and 
nightmares; that, on this occasion, the Veteran had come 
from work directly, as usual, but his grooming was a little 
bit below what his usual grooming standard was, and he said 
that he often did not shave and sometimes did not change 
clothes daily, and the attitude was that it really did not 
matter to him; that the Veteran specifically stated that he 
was not suicidal or homicidal, but that he had hints of 
violence that could go unchecked the circumstances were 
right; that he was not an immediate risk of the use of 
firearms, but that he had an undercurrent of hostility and 
irritability against the human race that was not too far 
removed from his surface manners and depressed demeanor.

The Veteran's private mental health counselor, B.B., 
submitted a letter dated November 2006.  In the letter, B.B. 
indicated the following: that, at each session, the Veteran 
had a very flat affect and B.B. was struck by how blunted 
his emotional state was; that the Veteran was depressed, 
with relatively marked symptoms of PTSD, including 
depression, intrusive thoughts on a daily basis, restriction 
of normally enjoyed activities because offenders that he 
will do something to harm others, possession of firearms and 
bullets, frequent nightmares, disruptive sleeping pattern, 
and even at times feeling removed from where he actual is to 
find himself back in the war; that he had never demonstrated 
unsafe behavior around B.B., but his chronic thinking 
problem, his irritably with coworkers, employers, 
girlfriend, and various systems bespeak a high risk of 
either suicide or harming others; that his stabilizing 
factors appeared to be willingness to hold down jobs, being 
a homeowner, being moderate in alcohol use, and having a few 
sustained friendships.

At his October 2007 Board hearing, the Veteran testified 
that he had nightmares, flashbacks, and sleeping problems, 
and that he did not get along with people very well, that if 
he saw somebody once a weak he could deal with him, but he 
did not have any close friends that he saw daily.

VA treatment records from March to May 2009 show the Veteran 
attended a seven week in-patient Stress Disorder Treatment 
Program through the VA.  Upon admission, the Veteran's GAF 
was 48 and he admitted to homicidal ideation "all the time.  
No specific person."  The Veteran reported worsening 
symptoms of PTSD with social isolation, depression, anger, 
intrusive memories, poor sleep, nightmares, poor memory and 
anxiety.  The Veteran also discussed his employment history 
indicating that all his jobs ended about the same way.  
After a time, everything about the job and people would 
aggravate him and he would quit.  

A September 2009 Social Security income statement shows the 
Veteran had earnings of $2,452 in 2003, $2,034 in 2004, 
$1,238 in 2005, $2,829 in 2006, $1,908 in 2007 and $1,695 in 
2008.  

An October 2009 private examiner reviewed the Veteran's 
medical record and examined the Veteran.  The examiner 
provided an extremely detailed summary of the Veteran's 
medical records as they relate to PTSD since 2004.  The 
examiner opined that these medical records report a 
profoundly psychiatrically ill Veteran that has been 
impaired in occupational and social function.  The examiner 
notes the severe symptoms of PTSD marked by social 
isolation, occupational incapacity, failure to maintain 
meaningful and gainful employment, anger, irritability, 
suicidal ideation and the potential for harming other 
people.  The examiner opined that the VA examiners 
incorrectly describe the Veteran has having GAF scores 
greater than 50.  He stated that the Veteran has likely 
never had a GAF score of greater than 45 since his discharge 
from service and that for the majority of his time has been 
less than 40.  The examiner put forth that this is due to 
the Veteran's near complete social isolation, extreme 
difficulty in functioning socially, his total inability to 
sustain employment outside of the protect environment of his 
brother's business, his suicidal ideation, and co-morbid 
disease processes.  The examiner again opined that a review 
of the historical information show that the Veteran is 
profoundly psychiatrically ill, impaired from occupational 
functioning and has been so certainly since November 2004.  
This was corroborated by the Veteran's interview.  

The Veteran's affect was significantly flat, contracted and 
without fluctuation.  His mood was described as depressed, 
sad, worried and angry.  Thought content was mildly 
circumstantial and he described passive homicidal ideation.  
There was also vague, but present, passive homicidal 
ideation.  There were significant changes in his mental 
status when discussing variety of traumas suffered while in 
the military.  The examiner went on to opine that the 
Veteran's symptoms were so severe by 2004 that he was 
completely disabled from functioning in a workplace.  Since 
then the Veteran's PTSD has made him unable to sustain 
gainful employment and he is nonfunctional in many aspects 
of his life, including the inability to engage in 
appropriate relationships and even simple social situations, 
let alone within a workplace.  The examiner assigned the 
Veteran a GAF score of 40.  

Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 
61-70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family and is unable to work; child frequently 
bears up younger children, is defiant at home, and is 
failing at school.)"

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with 
respect to mental disorders, it is not the symptoms, but 
their effects, that determine the level of impairment.  See 
61 Fed. Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental 
disorders).  The severity of effects of a mental disorder 
determines the rating.  Id.  

The February 2005 rating decision granted the Veteran 
service connection for PTSD, and assigned an initial rating 
of 50 percent, effective from November 22, 2004.  The Board 
finds, however, that the evidence of record meets the 
criteria for a 100 percent initial rating for the Veteran's 
PTSD.  As shown above, the Veteran has symptoms of 
hypervigilance, flashbacks, nightmares, impaired impulse 
control, a danger of hurting others, suicidal ideation, 
social avoidance, irritability, some inattention to grooming 
at times, near continuous depression, difficulty in 
establishing and maintaining social relationships and 
inability to function in a work environment, due to PTSD.  

The Board in particular notes the multiple instances of 
suicidal ideation throughout his records.  There are also 
multiple indications throughout the record of the Veteran's 
anger management problems and homicidal ideation.  In an 
October 2006 counseling session, it was noted that the 
Veteran had hints of violence that could go unchecked if the 
circumstances were right, that he was not an immediate risk 
of the use of firearms, but that he had an undercurrent of 
hostility and irritability against the human race that was 
not too far removed from his surface manners and depressed 
demeanor.  The Veteran's counselor described in the November 
2006 letter depression, intrusive thoughts on a daily basis, 
and restriction of normally enjoyed activities because of 
fears that the Veteran would do something to harm others.  
She indicated the Veteran was a "high risk of either suicide 
or harming others."  March 2009 VA treatment records and the 
October 2009 VA examiner both show the Veteran reported 
homicidal ideation.  

The Board furthermore notes that private mental health 
counselor, B.Bs's November 2006 letter indicates that he had 
never demonstrated unsafe behavior around B.B., but that his 
chronic thinking problem, his irritably with coworkers, 
employers, girlfriend, and various systems bespeak a high 
risk of either suicide or harming others. 

Further, the Board notes the GAF scores as low as 47 in 
September 2004, 43 in August 2006, 48 in August 2009 and 40 
in October 2009.  The October 2009 private examiner 
indicated that the Veteran has likely never had a GAF score 
greater than 45 since he began suffering from PTSD and for 
the majority of the time under consideration has been less 
than 40.  

In regards to total occupational impairment due to PTSD, the 
Board notes the Veteran's January 2006 testimony regarding 
his tendency to walk away from work when frustrated, his 
brother's June 2006 letter describing how difficult it is to 
work with him due to his depression and homicidal ideation 
and the checkered work history as noted in the various 
psychological histories of record (from September 2004 to 
the present).  The Board also notes that the Veteran's 2003 
and 2004 income tax returns show negligible income from 
self-employment and that his Social Security Income 
statement shows the same.  In addition, the Board notes that 
the Veteran's argument that the income during this time has 
only come from working for his brother's business, which 
provides a protected working environment.  The October 2009 
private examiner opined that the Veteran had a total 
inability to sustain employment outside the protected 
environment of his brother's business, is profoundly 
psychiatrically ill and is impaired from occupational 
functioning.  

Given the totality of the record, including the Veteran's 
contentions and testimony, his GAF scores, and his symptoms, 
the record more nearly approximates more nearly approximates 
total occupational and social impairment than just a 
deficiency in occupational and social impairment 
contemplated in a 70 percent disability rating.  See 38 
C.F.R. § 4.7 (when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).  Therefore, the 
Board finds that the Veteran's PTSD symptoms most 
approximately meet the criteria for an initial 100 percent 
rating.

Extraschedular rating 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The record does not reflect that the Veteran has required 
frequent hospitalizations for his PTSD during the period of 
time on appeal.  In addition, there is no indication in the 
record that his PTSD alone markedly interferes with his 
employment-or daily activities, beyond what is contemplated 
in the rating schedule (which explicitly contemplates total 
social and occupational impairment).  In sum, there is no 
indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For 
these reasons, a referral for an extra-schedular rating is 
not warranted.




Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide and (3) that the claimant is expected 
to provide.  Section 3.159 was amended, effective May 30, 
2008 as to applications for benefits pending before VA or 
filed thereafter, to eliminate the requirement that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
PTSD, by a letter in December 2004, before the adverse 
rating decisions that are the subject of this appeal.  A 
March 2006 letter provided the Veteran with the specific 
notice required by Dingess, supra, including information 
necessary for establishing an initial rating and regarding 
effective dates.  A June 2006 letter provided the Veteran 
with notice of what was necessary for an increased 
evaluation for his service-connected PTSD.  A subsequent re-
adjudication followed in October 2006.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, 
in response to notice of its decision on a claim for which 
VA has already given the section 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and VA 
treatment records.  Private medical records are contained in 
the claims file.  The Veteran was given a VA examination 
with medical opinion, in connection with the claim.  The 
Veteran testified before the undersigned.  Statements of the 
Veteran, his brother and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in 
support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

An initial rating of 100 percent for PTSD is granted, 
subject to the law and regulations regarding the payment of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


